                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BOWEN SIDWELL, #Y32048,                           )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )            Case No. 19-cv-00207-NJR
                                                   )
 LANCE M. MERCHANT,                                )
                                                   )
                Defendant.                         )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Bowen Sidwell, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”), brings this civil

rights action pursuant to 42 U.S.C. § 1983 for constitutional deprivations that occurred in

connection with his removal from the Dixon Springs Impact Incarceration Program (“boot camp”).

(Doc. 1). Plaintiff alleges he was terminated from boot camp as punishment for a staff assault that

did not occur. (Id. at pp. 8-16). He seeks money damages and a reduction of his sentence or

immediate release. (Id. at 6).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to

state a claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       In the Complaint (Doc. 1, pp. 8-16), Plaintiff makes the following allegations: Plaintiff was


                                                       1
removed from Dixon Springs Impact Incarceration Program (“boot camp”) after an asthma attack

prevented him from completing physical training on November 20, 2018. (Id. at p. 16). During the

morning group run, Plaintiff was “overcome” with asthma and fell out of formation. (Id.) Officer

Merchant tried to push him back in line, but he simply could not run. The officer then threatened

to send Plaintiff to prison, and Plaintiff told him to do it. (Id.). In response, Officer Merchant threw

Plaintiff down and slammed his head onto the ground until he lost consciousness. (Id. at pp. 11,

16). The officer scratched Plaintiff’s neck and face in the process. (Id. at p. 16). Major Turner 1

then accused Plaintiff of a staff assault and placed him in handcuffs. (Id.). Plaintiff was transferred

to Vienna Correctional Center (“Vienna”), where he was punished with five days of segregation

before being found “not guilty” of the staff assault. He was nevertheless terminated from boot

camp. (Id.).

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following three Counts:

        Count 1:         Eighth Amendment claim against Defendant Merchant for using
                         excessive force against Plaintiff on or around November 20, 2018.

        Count 2:         Eighth Amendment claim against Defendant Merchant for denying
                         Plaintiff medical treatment for asthma and injuries on November 20,
                         2018.

        Count 3:         Fourteenth Amendment claim against Defendant Merchant for
                         punishing Plaintiff with removal from Dixon Springs Impact
                         Incarceration Program, transferring him to Vienna Correctional
                         Center, and punishing him with segregation for a staff assault charge
                         that was ultimately dropped.




1
  Plaintiff did not list Major Turner as a defendant in the case caption, and Plaintiff brings no claims against
the officer. Any claims against this individual should be considered dismissed without prejudice. See FED.
R. CIV. P. 10(a); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (to be properly considered a
party, a defendant must be “specif[ied] in the caption”).

                                                           2
Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly. 2

                                                   Discussion

Count 1

        The Eighth Amendment prohibits the wanton and unnecessary infliction of pain on

incarcerated persons. Farmer v. Brennan, 511 U.S. 825, 832 (1994). This includes the

unauthorized use of force by a state official against an inmate. Hendrickson v. Cooper, 589 F.3d

887, 889 (7th Cir. 2009). The “core requirement” of an Eighth Amendment excessive force claim

is that the defendant “used force not in a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm.” Hendrickson, 589 F.3d at 890 (quoting Whitley v.

Albers, 475 U.S. 312, 319 (1986)). A prisoner need not suffer a serious injury to bring an Eighth

Amendment claim. Hendrickson, 589 F.3d at 890; Whitley, 475 U.S. at 327. The allegations in the

Complaint suggest that Officer Merchant may have used excessive force against Plaintiff on

November 20, 2018, by throwing him down and slamming his head against the ground when he

could not run in formation. Count 1 shall therefore receive further review against the officer.

Count 2

        The denial of necessary medical care may also give rise to an Eighth Amendment claim.

Gomez v. Randle, 680 F.3d 859, 864 (7th Cir. 2012). An inmate pursuing an Eighth Amendment

claim must establish: (1) a serious medical condition (objective element); and (2) an official’s

deliberate indifference to that condition (subjective element). Id. Here, Plaintiff fails to satisfy

either requirement.




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                             3
       With respect to the first element, Plaintiff describes asthma while running, a possible head

injury, and scratches to his head and face. Possible injuries, however, do not support a plausible

claim. Rule 8 of the Federal Rules of Civil Procedure calls for sufficient factual matter that,

accepted as true, states a claim to relief that is plausible on its face. See Twombly, 550 U.S. at 555.

       With respect to the second element, Plaintiff does not allege or suggest that Officer

Merchant was aware of any serious injuries inflicted upon Plaintiff that necessitated medical

treatment. The allegations thus support no deliberate indifference claim against this individual.

Count 2 shall be dismissed without prejudice against Officer Merchant.

Count 3

       The Fourteenth Amendment protects against deprivations of life, liberty, or property

without due process of law. U.S. CONST. amend. XIV, § 1. But inmates do not possess a liberty or

property interest in their prison classifications or assignments. “States may move their charges to

any prison in the system.” DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992) (citing

Montanye v. Haymes, 427 U.S. 236 (1976)). See also Meachum v. Fano, 427 U.S. 215, 224 (1976)

(the Constitution does not guarantee placement in a particular prison). Further, the allegations do

not suggest that Officer Merchant—the only defendant named in the action—was involved in the

decision to transfer Plaintiff to prison or punish him with segregation. See Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir.

2001)). Plaintiff’s challenge to the transfer and placement decisions support no claim against the

officer. (Doc. 1, pp. 6, 8-16). His related request for immediate release or a sentence reduction do

not belong in this action. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (writ of habeas corpus is

sole remedy for state inmate challenging fact or duration of confinement and seeking immediate

or speedier release).



                                                      4
       For the reasons stated above, Plaintiff’s claim for money damages in Count 1 against

Officer Merchant survives screening and shall receive further review. Counts 2 and 3 shall be

dismissed without prejudice for failure to state a claim upon which relief may be granted.

Plaintiff’s request for immediate release or a sentence reduction belongs in a separate habeas action

filed in federal court, only after Plaintiff first exhausts his state court remedies. 28 U.S.C. § 2254.

                                             Disposition

       IT IS ORDERED that COUNT 1 against Defendant LANCE M. MERCHANT survives

screening under 28 U.S.C. § 1915A. COUNTS 2 and 3 are DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       IT IS ORDERED that as to COUNT 1, the Clerk of Court shall prepare for Defendant

LANCE M. MERCHANT: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to Defendant’s place of

employment as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on Defendant, and the Court will require

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If Defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

                                                      5
Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

        Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation

that the recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall

pay therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff. Local Rule

3.1(c)(1).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: April 25, 2019

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge



                                                     6
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the defendant of your lawsuit and serve

him with a copy of your complaint. After service has been achieved, the defendant will enter an

appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date

of this Order to receive the defendant’s Answer, but it is entirely possible that it will take 90 days

or more. Once the defendant has filed an Answer, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for the defendant before filing any motions, to give the defendant

notice and an opportunity to respond to those motions. Motions filed before defendant’s counsel

has filed an appearance will generally be denied as premature. Plaintiff need not submit any

evidence to the Court at this time, unless specifically directed to do so.




                                                      7
